Title: Thomas Jefferson to Joseph Milligan, 3 January 1818
From: Jefferson, Thomas
To: Milligan, Joseph


                    
                        Dear Sir
                        Monticello
Jan. 3. 18.
                    
                    My duty to mr Tracy does not permit me to be longer silent on the publication of the translation of his work. you were by agreement to have begun it July 4. 1816. eighteen months have elapsed, and we are at the 210th page of a work of 578. pages: at which rate we should be 3. years more in compleating it. but worse than that, since the 28th of April now 8. months two half sheets only have been sent to me. there must be some obstacle to the progress with which I am unacquainted. if you cannot print it off within a reasonable time, let me beseech you either to procure it’s completion without delay, or give it up and send me the MS. that I may make still another trial to get it done. I am tired of elaborating excuses to mr Tracy for failures for which I know none.
                    
                    I sent you some books in Octob. to be bound. I hope they are done, & that you can send them on without delay. with them I will be glad if you will send me Lady Morgan’s France neatly bound, and at the same time a statement of my account which shall be immediately remitted. I assure you of my best wishes.
                